         

Exhibit 10.2
1 FURNITURE BRANDS INTERNATIONAL, INC.RESTRICTED
STOCK PLAN FOR OUTSIDE DIRECTORS
AMENDED AND RESTATED
1. Purpose. The purpose of this Restricted Stock Plan for Outside Directors (the
“Plan”) is to attract and retain the best qualified individuals to serve on the
Board of Directors (the “Board”) of Furniture Brands International, Inc. (the
“Company”) and to align their compensation as members of the Board with the
interests of the stockholders of the Company by partially compensating them with
shares of the common stock of the Company (“Shares”) which are restricted in
accordance with the terms and conditions of this Plan.
2. Eligibility. Any member of the Board who is not an employee of the Company or
any subsidiary of the Company (an “Outside Director”) shall be eligible to
participate in the Plan.
3. Shares. Each Outside Director who is elected at or who continues in office
after the meeting of the Board held on July 29, 1997, and each Outside Director
who is elected at or who continues in office after each annual meeting of the
stockholders of the Company held after July 29, 1997 or has been designated by
the Board to fill a vacancy on the Board, shall be entitled to receive an award
of restricted stock units with a value of $55,000, determined as of the date of
the purchase of such Shares, or in such other amounts as the Board shall from
time to time determine; provided however, that should the Outside Director fail
to serve for one year from that date the restricted stock units shall be
forfeited by such Outside Director. After the end of such one-year period,
payment shall be deferred pursuant to the provisions of this Plan.
4. Maximum Number of Shares. The maximum aggregate number of Shares that may be
issued pursuant to this Plan is 200,000. The maximum number of Shares, as well
as any Shares held in the account pursuant to Section 5 hereof, may be
appropriately and equitably adjusted by the Committee for any change in the
Company’s capital structure resulting from stock dividends, stock splits,
spin-offs, combination or exchange of shares, reclassification, reorganization,
merger, consolidation, recapitalization and similar matters affecting the
Company’s capital structure. The determination of the Committee shall be final
and conclusive in this regard.
5. Dividends. Any dividends declared on the common stock of the Company shall
result in dividend equivalent payments on the restricted stock units which will
be deemed to be invested in additional shares of common stock which will be
subject to the same vesting and distribution provisions as the restricted stock
units.
6. Payment of Awards. Provided that the other terms and conditions of this Plan
have been fulfilled, on the business day after the date the Outside Director
ceases to be a director of the Company and incurs a “separation from service”
within the meaning of Code Section 409A. The Shares will be distributed to the
Outside Director free and clear of any of the restrictions set forth in this
Plan, and the Shares will become the sole property of such Outside Director. At
that time, the Company shall report as ordinary income to the Outside Director
the amount of the fair market value of the stock on the date of distribution.
7. Amendment and Termination. This Plan may be amended or terminated by the
Board at any time provided, however, that any such amendment or termination
shall not affect the rights of an Outside Director with respect to Shares he or
she is already entitled to receive.
8. Miscellaneous.
     (a) Nothing contained herein shall entitle an Outside Director to continue
in office nor limit the authority of the Board to recommend that any Outside
Director not be re-elected to the Board.
     (b) Neither Shares nor interests in the custody account may be sold,
transferred, assigned, pledged, or alienated during the term of the respective
Outside Director’s tenure. Subject to the provisions of Subsection (d)

 



--------------------------------------------------------------------------------



 



of this section, the payment of Shares to the Outside Director hereunder shall
be made from assets which shall continue for all purposes, to be a part of the
general, unrestricted assets of the Company; no person shall have any interest
in any such assets by virtue of the provisions of this Plan. The Company’s
obligation hereunder shall be an unfunded and unsecured promise to pay money in
the future. To the extent that any person acquires a right to seek payment from
the Company under the provisions hereof, such right shall be no greater than the
right of any unsecured general creditor of the Company; no such person shall
have nor acquire any legal or equitable right, interest or claim in or to any
property or assets of the Company.
     (c) Notwithstanding the preceding subsection, each Outside Director shall
have the right to designate beneficiaries who are to succeed to his or her
Shares. The beneficiary of said Shares may, with the consent of the Company, be
designated in the name of a personal revocable trust established by such Outside
Director; provided however, that all of the terms of this Plan shall be binding
upon the trustee of any such trust.
     (d) The Company shall not be required to issue or deliver a certificate for
Shares distributable pursuant to this Plan unless the issuance of such
certificate complies with all applicable legal requirements including, without
limitation, compliance with the provisions of applicable state securities laws,
the Securities Act of 1933, as amended and in effect from time to time or any
successor statute, the Securities and Exchange Act of 1934 and the requirements
of the exchanges, if any, on which the Shares may, at the time, be listed.
     (e) The Plan shall be construed and administered in accordance with the
laws of the State of Delaware.
9. Effective Date and Term of the Plan. The Plan amended and restated as of
January 27, 2005; and approved by the Company stockholders, as required by law,
at the 2005 annual meeting of stockholders on April 28, 2005. This Plan has been
further amended and restated as of May 7, 2009. This Plan shall continue until
April 27, 2015, unless it is terminated earlier by the Board.

 